          Case 2:19-cv-00490-TSZ Document 101 Filed 09/08/20 Page 1 of 4




 1                                                                    The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   ESTATE OF WANGSHENG LENG, by
     and through administrator, LIPING YANG,              No. 2:19-cv-00490-TSZ
 9
                                      Plaintiffs,         DECLARATION OF DAVID B.
10
                                                          OWENS IN SUPPORT OF
            v.                                            PLAINTIFFS’ MOTION FOR
11
                                                          SUMMARY JUDGMENT
     THE CITY OF ISSAQUAH, ISSAQUAH
12   POLICE OFFICER M. LUCHT #1201, and
     ISSAQUAH POLICE OFFICER KYLEN                        NOTE ON MOTION CALENDAR:
13   WHITTOM, #1210,                                      September 11, 2020
14                                 Defendants.
15

16          I, David B. Owens, declare as follows:
17          1.      I am one of the attorneys representing the Plaintiff in this lawsuit. I make this
18   declaration based upon my own personal knowledge, and am competent to testify to the
19   matters set forth below.
20          2.      The following exhibits are cited or relied upon in Plaintiffs’ Motion for
21   Summary Judgment:
22
                 A. Attached as Exhibit 1 is a true and correct copy of Liping Yang’s
23                  Declaration, signed April 22, 2020.

24               B. Attached as Exhibit 2 is a true and correct copy of Liping Yang’s
                    Declaration, signed August 8, 2020.
25
                 C. Attached as Exhibit 3 is a true and correct copy of Liping Yang’s
26                  Deposition, dated March 4, 2020.

27               D. Attached as Exhibit 4 is a true and correct copy of James Leming’s Interview
                    Transcript, dated February 5, 2019.

     DECLARATION OF DAVID B. OWENS- 1                                    LOEVY & LOEVY
     2:19-cv-00490-TSZ                                                  100 S. KING STREET, STE 100
                                                                             SEATTLE, WA 98104
                                                                        TELEPHONE: (312) 243-5900
         Case 2:19-cv-00490-TSZ Document 101 Filed 09/08/20 Page 2 of 4




 1            E. Attached as Exhibit 5 is a true and correct copy of Laura Asbell’s Deposition
                 Transcript, dated March 6, 2020.
 2
              F. Attached as Exhibit 6 is a true and correct copy of the City’s FRCP 30(B)(6)
 3               Deposition Transcript, dated May 29, 2020.
 4            G. Attached as Exhibit 7 is a true and correct copy of Plaintiff’s Notice of
                 30(B)(6) Deposition, dated March 2, 2020.
 5
              H. Attached as Exhibit 8 is a true and correct copy of the Issaquah Police
 6               Department’s Policy 1019, an exhibit to the 30(b)(6) deposition, Personnel
                 Complaints.
 7
              I. Attached as Exhibit 9 is a true and correct copy of the Issaquah Police
 8               Department’s Policy 340, an exhibit to the 30(b)(6) deposition, Standards of
                 Conduct.
 9
              J. Attached as Exhibit 10 is a true and correct copy of Commander Wilson’s
10               notes, an exhibit to the 30(b)(6) deposition.
11            K. Attached as Exhibit 11 is a true and correct copy of the Issaquah Police
                 Department’s Use of Force Log for 2014-2018, Exhibit 5 to the 30(b)(6)
12               deposition.
13            L. Attached as Exhibit 12 is a true and correct copy of the Issaquah Police
                 Department’s Policy 310, an exhibit to the 30(b)(6) deposition, Employee Applied
14               Force Investigations.
15            M. Attached as Exhibit 13 is a true and correct copy of the Issaquah Police
                 Department’s Policy 300, an exhibit to the 30(b)(6) deposition, Use of Force.
16
              N. Attached as Exhibit 14 is a true and correct copy of the Issaquah Police
17               Department’s Use of Force Report for Incident 18-09645.
18            O. Attached as Exhibit 15 is a true and correct copy of the Issaquah Police
                 Department Policy 322, an exhibit to the 30(b)(6) deposition, Search and Seizure.
19
              P. Attached as Exhibit 16 is a true and correct copy of the Issaquah Police
20               Department’s Policy 306, an exhibit to the 30(b)(6) deposition, Handcuffing and
                 Restraints.
21
              Q. Attached as Exhibit 17 is a true and correct copy of the City of Issaquah’s
22               Annual Reviews of Use of Force, an exhibit to the 30(b)(6) deposition, for
                 years 2014, 2015, 2016, 2017 and 2018.
23
              R. Attached as Exhibit 18 is a true and correct copy of the Issaquah Police
24               Department’s Organization Chart an exhibit to the 30(b)(6) deposition.
25            S. Attached as Exhibit 19 is a true and correct copy of Scott Behrbaum’s
                 Deposition Transcript, dated March 6, 2020.
26
              T. Attached as Exhibit 20 is a true and correct copy of the CAD Details related
27               to 911 caller James Leming.

     DECLARATION OF DAVID B. OWENS- 2                                 LOEVY & LOEVY
     2:19-cv-00490-TSZ                                              100 S. KING STREET, STE 100
                                                                         SEATTLE, WA 98104
                                                                    TELEPHONE: (312) 243-5900
           Case 2:19-cv-00490-TSZ Document 101 Filed 09/08/20 Page 3 of 4



                  U. Attached as Exhibit 21 is a true and correct copy of the City’s responses to
 1                   Plaintiffs’ First Set of Requests for Admission to the City of Issaquah with
                     Supplemental Responses, dated June 17, 2020.
 2
                  V. Attached as Exhibit 22 is a true and correct copy of Whittom’s Responses to
 3                   Plaintiffs’ First Set of Interrogatories to Defendant Whittom, dated July 19,
                     2019.
 4
                  W. Attached as Exhibit 23 is a true and correct copy of Lucht’s Responses to
 5                   Plaintiffs’ First Set of Interrogatories to Defendant Lucht and Responses
                     Thereto, dated July 19, 2019.
 6
                  X. Attached as Exhibit 24 is a true and correct copy of Plaintiff’s First Set of
 7                   Interrogatories to the City of Issaquah and Responses Thereto, dated July 19,
                     2019.
 8
                  Y. Attached as Exhibit 25 is a true and correct copy of redacted medical records
 9                   from Swedish hospital concerning Wangsheng Leng.
10
             3.      As it concerns the declaration listed as Exhibit 2 above, Plaintiffs position has
11
     always been that there was no reason to suspect or seize Mr. Leng, as alleged in the Complaint,
12
     Dkt. 1, at 6-7, the First Amended Complaint, Dkt. 40 at 6-7, which includes a rejection of the
13
     notion, as Officer Lucht contends, Yang’s shirt was pulled up to her chest and he thought
14
     Leng was restraining her. See Dkt. 62-7 at 3 (“When I observed the female her t-shirt was
15
     pulled up to her chest, exposing her stomach and it appeared the male was holding her from
16
     behind.”). I had believed that Yang’s statements to Detective Mike Mellis of the King County
17
     Sheriff’s office had demonstrated, definitively, that Lucht was wrong; as Yang clearly stated she
18
     was never grabbed or hit and did not feel any sort of grabbing. In light of Defendants’ expert
19
     police practices report from Jeffery Paynter, which I felt ignored Yang’s testimony, Yang
20
     signed the first declaration, disclosed in April (a couple weeks after the expert disclosures).
21
     Defendants have made a new argument at summary judgment that the declaration is consistent
22
     with Yang’s shirt being pulled up after Leng arrived (which would mean that Leng would have
23
     had to of done this literally in front of the officers after he arrived at the door and is
24
     inconsistent with Lucht’s own report). Dkt. 60 at 2 n.1. Regardless, to ensure the Court has an
25
     understanding of the factual disputes here, Yang has provided a second declaration that
26
     expands upon her statements to King County and in her prior declaration. The testimony is
27
     entirely consistent: her shirt was never pulled up. Defendants did not ask Yang about the “shirt

     DECLARATION OF DAVID B. OWENS- 3                                       LOEVY & LOEVY
     2:19-cv-00490-TSZ                                                     100 S. KING STREET, STE 100
                                                                                SEATTLE, WA 98104
                                                                           TELEPHONE: (312) 243-5900
          Case 2:19-cv-00490-TSZ Document 101 Filed 09/08/20 Page 4 of 4




 1   issue” at her deposition, and I believed the issue had been definitively resolved by Yang’s

 2   original interview and subsequent declaration but Defendants’ new argument had not ever

 3   been addressed (or made) in this litigation before.

 4
             I declare under penalty of perjury under the laws of the State of Washington that the
 5
     foregoing is true and correct to the best of my knowledge and belief.
 6

 7
             DATED this September 8, 2020, at Seattle, Washington.
 8

 9

10                                  CERTIFICATE OF SERVICE
11
             I, David B. Owens, an attorney, certify that on September 8, 2020, I caused the
12
     foregoing to be filed on the court’s electronic docket via ECF and thereby effected service on
13
     all counsel of record.
14

15
                                                            /s/David B. Owens
16

17

18

19

20

21

22

23

24

25

26

27

     DECLARATION OF DAVID B. OWENS- 4                                    LOEVY & LOEVY
     2:19-cv-00490-TSZ                                                  100 S. KING STREET, STE 100
                                                                             SEATTLE, WA 98104
                                                                        TELEPHONE: (312) 243-5900
